Title: [January 1773]
From: Washington, George
To: 




Jany. 1st. Dined at Belvoir and returnd in the Afternoon. Found Mr. Grafton Dulany, Mr. Ben. Gallaway, Mr. Sam Hanson & Mr. Magowan and Doctr. Rumney here.


   
   Grafton Dulany, son of Mary Grafton and Walter Dulany, the commissary general for Maryland, was a student at Jonathan Boucher’s school in Annapolis. He became a Loyalist in the Revolution and served with the Maryland Loyalist Battalion in Florida, where he died in 1778 (LANDAubrey C. Land. The Dulanys of Maryland: A Biographical Study of Daniel Dulany, the Elder (1685–1753) and Daniel Dulany, the Younger (1722–1797). Baltimore, 1955., 325). Benjamin Galloway, son of Samuel Galloway of Tulip Hill, Anne Arundel County, Md., lived at Hagerstown, Md. Samuel Hanson, son of Samuel Hanson of Green Hill (b. 1719) and Ann Hawkins Hanson, usually called himself Samuel Hanson of Samuel, in order to distingush himself from several cousins of the same name. He may have been a student at Boucher’s school with Jacky Custis and Grafton Dulany.



 


2. Doctr. Rumney went away after Breakfast. Lord Sterling & Captn. Foy with Colo. Fairfax came to Dinner. The latter went away afterwards. The other Gentlemen stayd.


   
   Capt. Edward Foy was secretary to Lord Dunmore. William Alexander (1726–1783) of New Jersey called himself Lord Stirling, although his claim to a Scottish earldom was disallowed by the House of Commons. He had served as aide and secretary to Gov. William Shirley of Massachusetts during the French and Indian War, and in the coming Revolution he was to serve

throughout the war as a major general in the Continental Army. Stirling was a man of wealth and social prominence, but for several years he had overextended himself and was currently attempting to solve his financial difficulties by holding a lottery. It was to promote this “Delaware Lottery” that he visited Mount Vernon. He put 60 tickets into GW’s hands, 6 of which GW kept himself, 12 were given to Walter Magowan to sell, and 42 were sent, by Stirling’s instructions, to James Cocke, mayor of Williamsburg (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 83). The venture, however, was a failure, and Stirling eventually refunded the money to those who had bought tickets. George William Fairfax had written GW earlier to make arrangements for Stirling’s and Foy’s visit (GW to Fairfax, 19 Jan. 1773, DLC:GW).



 


3. In the Afternoon Mr. Ben Dulany came here. The other Gentlemen continued all day here.
 


4. Lord Sterling & Captn. Foy set out after Breakfast for the Northward thro Alexa. to which place I accompanied them. The two Dulanys & Mr. Hanson allso went away after Breakfast.
 


5. Mr. Gallaway went away. Mr. Magowan & I went a Hunting. Found a fox on Ackatinck just by Lawson Parkers and lost it. In the Afternoon Mr. Dulany came.


   
   Lawson Parker was listed as head of a household of six whites in Fairfax County in 1782 (HEADS OF FAMILIES, VAHeads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970.., 18). His wife, Mrs. Dorcas (or Dorchas) Parker, sometimes acted as a midwife to GW’s slaves (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 91, 149, 156).



 


6. The 4 Mr. Digges’s came to Dinner also Colo. Fairfax, Colo. Burwell Messrs. Tilghman, Brown, Piper, Adam, Muir, Herbert, Peake, and Doctr. Rumney all of whom stay’d all Night except Mr. Peake.


   
   The four Mr. Diggeses were probably Ignatius Digges of Melwood, William Digges of Warburton, and William’s two sons, George and Dr. Joseph Digges. Mr. Brown may be Bennett Browne (Brown), who had business dealings with James Tilghman, Jr., of Alexandria (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 79). There was a merchant of this name in Urbanna, near the Rappahannock River (Va. Gaz., P&D, 9 June 1775). William Herbert (1743–1818), merchant of Alexandria, emigrated from Ireland to Virginia c.1770. Herbert married Sarah Carlyle, eldest daughter of John Carlyle by his first wife, Sarah Fairfax Carlyle.



   
   The large host of dinner and house guests who descended upon Mount Vernon this day may have been celebrating Twelfth Night and Twelfth Day.



 


7. All the above Company went away before Dinner except Doctr. Rumney & Mr. Magowan who both went afterwards.
 


8. I rid to Muddy hole, & into the Neck before Dinner. Captn. McCarty Dined here, & Mr. Magowan lodged.
 



9. Mr. Magowan returnd to Maryland. I went a Hunting. Found a Fox near Timber Landing & lost it near Mrs. French’s.


   
   Penelope French’s home, Rose Hill, was on the Fairfax Rolling Road, or Back Road, between the upper reaches of Dogue Run and Pike Branch (STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935., 102).



 


10. At home all day. Mr. Geo. Digges Messrs. David & Chas. Stewart—Mr. Danl. Carrol Junr. & Mr. Richmond dind & lodged here.

   
   
   Charles Steuart (1750–1802) and David Steuart (1750–1814) were sons of Dr. George Steuart, of Annapolis, and Ann Digges Steuart. Charles later married Benedict Calvert’s oldest daughter, Elizabeth. Daniel Carroll, Jr. (d. 1790), was the son of Commissioner Daniel Carroll (1730–1796) of Rock Creek, in Frederick County, Md., and his wife, Elizabeth Carroll of Duddington. In 1776 he married Elizabeth Digges (1753–1845), daughter of William Digges of Warburton.



   
   Mr. Richmond is probably Christopher Richmond of Maryland, who in 1785 was a member of the Potowmack Company. He was also at that time auditor of Maryland.



 


11. Went a Hunting with the above Gentlemen. Found a Fox by Gilbt. Simpsons & killd him by Mrs. Frenchs. Mr. P. Pendleton & Mr. M. Campbell dined & lodgd here the others went away.


   
   Philip Pendleton either no longer wanted or could not afford the parcel of land near Bullskin Run that GW had agreed to sell him 6 June 1771, because about this time he transferred his right to buy it to GW’s brother Samuel (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 22, 36). Pendleton had not paid any part of the purchase price or the interest due, and Samuel would prove to be too impoverished to pay. Reluctant to press his brother on the matter, GW eventually allowed Samuel to keep the land and wrote off the debt (GW to David Stuart, 21 Sept. 1794, PHi: Dreer Collection).



 


12. At home all day, Mr. Peake dind here, who with Mr. Campbell went away afterwards.
 


13. Went into the Neck in the forenoon to lay of a Fence at Hallerys.


   
   hallerys: GW probably means Samuel Halley (Haley), who had married John Sheridine’s (d. 1768) widow, Barberry. Halley and his wife still lived in Clifton’s Neck on the land her father-in-law, John Sheridine of Charles County, Md., rented from GW.



 


14. Mr. Pendleton went away after Breakfast. I rid up to Alexandria. Dind with Mr. Robt. Adam & returnd.
 



15. Rid to the Ferry, Mill, & Mill Plantation before Dinner writing afterwards.
 


16. Rid into the Neck, to the Mill and Muddy hole.
 


17. At home all day alone. Mrs. Barnes went up to Alexandria.
 


18. At home all day alone.
 


19. At home all day alone.
 


20. At home all day alone.
 


21. Ditto. Ditto. In the Afternoon Doctr. Rumney came & stayd all Night.
 


22. At Home all day, Doctr. Rumney continuing here.
 


23. Doctr. Rumney went away after Breakfast. I went by the Mill to Doeg Run Plantation to lay of a fence there. Returnd to Dinner—Abedo. Adams here.
 


24. At home all day alone.
 


25. Went a hunting, & found a Fox upon the Hills by Edd. Wathings which run near 4 hours & was either killd or treed—but the wind blewing fresh we were thrown out & coud only judge from Circumstances. Came home to Dinner & found Doctr. Rumney here who stayd all Night.


   
   Edward Wathing (Wathen) made shoes at various times for GW’s slaves and in return had work done at GW’s blacksmith shop (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 77).



 


26. Doctr. Rumney continued here all day. In the forenoon I rid to the Mill & returnd to Dinnr.
 


27. At home all day Doctr. Rumney continuing here this day also.
 


28. After breakfast Doctr. Rumney returning home I rid to Muddy hole Doeg Run, Mill, & Ferry Plantations.
 


29. At home all day alone.
 



30. Went a Fox hunting with Lund Washington. Took the drag of a Fox by Isaac Gates, & carrd. it tolerably well to the old Glebe then touchd now & then upon a Cold Scent till we came into Colo. Fairfax’s Neck where we found about half after three upon the Hills just above Accotinck Creek. After running till quite Dark took of the Dogs & came home.


   
   The old glebe was located on the Colchester-Alexandria road, along a branch of Accotink Creek. The 300–acre tract was bought from John Heryford in 1734 as a glebe for Truro Parish and in 1737 the vestry contracted for the building of a mansion house on the land. In 1752, however, the vestry sold this land and instead bought an adjoining tract of 176 acres from Rev. Charles Green to use as its new glebe (SLAUGHTER [1]Philip Slaughter. The History of Truro Parish in Virginia. Edited by Edward L. Goodwin. Philadelphia, 1908., 12, 29; Fairfax County Deeds, Book C–1, 362–63, Vi Microfilm).



   
   Fairfax’s Neck, or Belvoir Neck, was the neck of land between Dogue and Accotink creeks, where Belvoir was located.



 


31. At home all day alone.
